UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7569


ANTHONY BUSSIE,

                     Plaintiff - Appellant,

              v.

MERRICK B. GARLAND, Attorney General,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-ct-03284-M)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Bussie appeals the district court’s order dismissing under 28 U.S.C.

§ 1915(e)(2)(B) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Bussie v. Barr, No. 5:20-ct-03284-M (E.D.N.C. Oct. 18, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2